              Case
AO r06 (Rev. 04/10)   2:19-mj-10362-RBM
                    Application for a Search Warrant     Document 1 Filed 08/14/19 PageID.1 Page 1 of 13


                                     UNITED STATES DISTRICT Co                                        T
                                                                    for the                                      AUG 1 4 2019
                                                         Southern District of California
                                                                                                          CLERK US OISTAIGl COURT
                                                                                                     SOUTHERN D!SrH!C:LOF CALIFORNIA
               In the Matter of the Search of                                                        BY                 r( ~    DEPUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        CaseNo.       \'1M1lu3lo::L
One (1) Huawei ANE-LX3 cellular phone, black in color,                  )
             IMEI #864205041289141                                      )
                                                                        )

                                           APPLICATION FORA SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference

                   Southern
located in the - - - -----
                            District of - - - - -
                                                California
                                                  -------
                                                           , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

             The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  r/ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

             The search is related to a violation of:
               Code Section                                                       Offense Description

        21   u.s.c. §§ 952, 960                                        Importation of Methamphetamine


             The application is based on these facts:
        See attached Affidavit of Special Agent Matthew Franklin, Homeland Security Investigations

             ffContinued on the attached sheet.
             O Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                        _...,___~~
                                                                                Applicant's signature

                                                                            SA Matthew Franklin, Homeland Security Investigations
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:                  gjtq/lL
City and state: _e-1      Cr~c_'C_A_ _ _ _ _ __                             Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                               Printed name and title
  Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.2 Page 2 of 13




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

            Huawei ANE-LX3 Cellular phone
            IMEI:864205041289141
            (Target Device);

The Target Device is currently in the possession of the Homeland Security
Investigations, 2051 North Waterman Avenue, Suite 100, El Centro, California 92243.
   Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.3 Page 3 of 13



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of May 1, 2019 to August 1, 2019:

             a.     tending to indicate efforts to import controlled substances from Mexico
                    into the United States;

             b.     tending to identify other facilities, storage devices, or services-such as
                    email addresses, IP addresses, phone numbers-that may contain
                    electronic evidence tending to indicate efforts to import controlled
                    substances from Mexico to the United States;

             c.     tending to identify co-conspirators, criminal associates, or others
                    involved in smuggling-controlled substances from Mexico to the
                    United States;

             d.     tending to identify travel to or presence at locations involved in the
                    smuggling of controlled substances from Mexico to the United States,
                    such as, but not limited to, stash houses, load houses, or delivery points;

             e.     tending to identify the user of, or persons with control over or access
                    to, the subject phone; or

             f.     tending to place in context, identify the creator or recipient of, or
                    establish the time of creation or receipt of communications, records, or
                    data above.

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
~-lv    .      Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.4 Page 4 of 13
 ~ Vo~
~\J,\\~
 i\     1                        AFFIDAVIT IN SUPPORT OF WARRANT
        2         I, Matthew Franklin, being duly sworn, hereby state as follows:
        3                                     INTRODUCTION
        4         1.     This affidavit supports an application for warrant to search the following
        5 electronic device (Target Device): Huawei ANE-LX3 cellular phone, black in color, IMEi
        6 #864205041289141, as described in Attachment A (incorporated herein by reference), and
        7 seize evidence of crimes, specifically, violations of Title 21, United States Code, Sections
        8 952 and 960.
        9         2.     The Target Device was seized from Jose Alexander Ramirez ("RAMIREZ")
       10 incident to his arrest for violation of Title 21, United States Code, Sections 952 and 960,
       11 Importation of Methamphetamine, at the Calexico, California West Port of Entry on
       12 August 1, 2019. The Target Device is currently in the possession of the Homeland Security
       13 Investigations, 2051 North Waterman Avenue, Suite 100, El Centro, California 92243.
       14         3.     Based on the information below, there is probable cause to believe that a
       15 search of the Target Device will produce evidence of the aforementioned crimes, as
       16 described in Attachment B (incorporated herein by reference).
       17         4.     The information contained in this affidavit is based upon my experience and
       18 training, consultation with other federal, state, and local law enforcement agents. The
       19 evidence and information contained herein was developed from interviews and my review
       20 of documents and evidence related to this case. Because this affidavit is made for the
       21 limited purpose of obtaining a search warrant for the Target Device, it does not contain all
       22 of the information known by me or other federal agents regarding this investigation, but
       23 only contains those facts believed to be necessary to establish probable cause. Dates, times
       24 and amounts are approximate.
       25 II
       26 II
       27 II
       28 II

                                                      1
        Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.5 Page 5 of 13




 1
                                 EXPERIENCE AND TRAINING
 2
            5.    I am a Special Agent (SA) with Homeland Security Investigations (HSI), a
 3
     component of United States Immigration and Customs Enforcement (ICE) and the
 4
     principal investigative arm of the United States Department of Homeland Security and
 5
     have been so employed since May 2018. I am currently assigned to the HSI Office of the
 6
     Assistant Special Agent in Charge in El Centro, California. I am an "investigative or law
 7
     enforcement officer of the United States" within the meaning of 18 U.S.C. § 2510(7) and
 8
     am empowered to conduct investigations of, and to make arrests for, offenses enumerated
 9
     in Title 18, U.S.C., § 2516. I am cross-designated and have the authority to conduct Title
10
     21 investigations and enforcement activities. I have been involved with investigations for
11
     Title 21 offenses and am familiar with the Interagency Cooperation Agreement between
12
     the U.S. Drug Enforcement Administration and ICE.
13
           6.     In the course of my duties at HSI, I have worked as the case agent, directing
14
     specific drug-related investigations. I have also worked as a surveillance agent, where I
15
     observed and recorded movements of individuals trafficking in drugs and of those
16
     suspected of trafficking in drugs. Additionally, I have participated in the execution of
17
     search warrants. I have initiated and executed numerous arrests for drug-related offenses,
18
     including possession with the intent to distribute and the importation of controlled
19
     substances. I have interviewed defendants, witnesses, and informants relative to the illegal
20
     trafficking of controlled substances. Through these experiences, I have gained a working
21
     knowledge and insight into the operational habits of narcotics smugglers, with particular
22
     emphasis on those who attempt to import narcotics into the United States from Mexico.
23
           7.     Before becoming a Special Agent, I was a United States Border Patrol Agent
24
     for approximately 11 years. As a Border Patrol Agent, I was certified as a detection canine
25
     handler and made numerous controlled substance related arrests while serving in that
26
     capacity. I graduated from the Federal Law Enforcement Training Center (FLETC) in
27
     Glynco, Georgia in December 2018. At FLETC, I received training specifically related to'
28
     the investigation of narcotics trafficking and related offenses, such as unlawful importation,
                                                 2
       Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.6 Page 6 of 13



 1 transportation and distribution of controlled substances.
 2         8.    Based upon my training and experience as a Special Agent, and consultations
 3 with law enforcement officers experienced in narcotics smuggling investigations, and all
 4 the facts and opinions set forth in this affidavit, I submit the following:
 5              a.    Drug smugglers will use cellular telephones because they are mobile and
                      they have instant access to telephone calls, text, web, and voice
 6                    messages.
 7
                 b.    Drug smugglers will use cellular telephones because they are able to
 8                     actively monitor the progress of their illegal cargo while the conveyance
 9                     is in transit.

10               c.    Drug smugglers and their accomplices will use cellular telephones
11                     because they can easily arrange and/or determine what time their illegal
                       cargo will arrive at predetermined locations.
12
13               d.   Drug smugglers will use cellular telephones to direct drivers to
                      synchronize an exact drop off and/or pick up time of their illegal cargo.
14
15               e.   Drug smugglers will use cellular telephones to notify or warn their
                      accomplices of law enforcement activity to include the presence and
16                    posture of marked and unmarked units, as well as the operational status
17                    of Border Patrol checkpoints.

18               f.   Drug smugglers therefore generate many types of evidence including,
19                    but not limited to, cellular phone-related evidence such as voicemail
                      messages referring to the arrangements of travel and payment, names,
20                    photographs, text messaging, and phone numbers of co-conspirators.
21        9.     Based on my training and experience, including consultations with other law
22 enforcement personnel, I know that drug traffickers commonly use electronic devices such
23 as cellular telephones to store names, telephone numbers, records, drug ledgers, and other
24 information pertaining to drug trafficking activity. I know that cellular/mobile telephones
25 can and often do contain electronic records, phone logs and contacts, voice and text
26 communications, and data such as emails, text messages, chats and chat logs from various
27 third-party applications, photographs, audio files, videos, and location data. This
28 information can be stored within disks, memory cards, deleted data, remnant data, slack

                                               3
        Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.7 Page 7 of 13




 1 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 2 Specifically, I know based upon my training, education, and experience investigating
 3 narcotics conspiracies that searches of cellular/mobile telephones yields evidence:
                a.    tending to indicate efforts to import controlled substances from Mexico
 4
                      into the United States;
 5
 6
                b.    tending to identify other facilities, storage devices, or services-such
                      as email addresses, IP addresses, phone numbers-that may contain
 7                    electronic evidence tending to indicate efforts to import controlled
                      substances from Mexico to the United States;
 8

 9                C.     tending to identify co-conspirators, criminal associates, or others
                         involved in smuggling-controlled substances from Mexico to the
10
                         United States;
11
12
                  d.     tending to identify travel to or presence at locations involved in the
                         smuggling of controlled substances from Mexico to the United States,
13                       such as, but not limited to, stash houses, load houses, or delivery points;
14
                  e.     tending to identify the user of, or persons with control over or access
15                       to, the subject phone; or
16
                  f.     tending to place in context, identify the creator or recipient of, or
17                       establish the time of creation or receipt of communications, records, or
18                       data above.
           10.    Based upon my training and experience, I am familiar with the ways in which
19
     drug traffickers conduct their business, including the various means and methods by which
20
     drug traffickers import and distribute drugs; use cellular telephones, emails, and text
21
     messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
22
     conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
23
     the use of couriers to transport currency and proceeds, the use of third parties and nominees
24
     to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
25
     and drug proceeds, and the installation of false/hidden compartments ("traps") in those
26
     vehicles to covertly transport drugs and drug proceeds.
27
            11.   I also know from training and experience that drug traffickers periodically
28
     change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
                                                  4
         Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.8 Page 8 of 13




 1 enforcement interception of their conversations. Moreover, it is my experience that narcotics
 2 distributors purposefully use multiple communication devices (for example, cellular
 3 telephones) to keep law enforcement from understanding the full scope of their own and/or
 4 their organization's illicit conduct, in the event that their communications are being
 5 intercepted. I also know that drug traffickers frequently use text messaging to communicate
 6 with other traffickers in an effort to thwart law enforcement interception of communications.
 7          12.    Through the course of my training, investigations, and conversations with other
 8 law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
 9 to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
1O and portable radios to maintain communications with co-conspirators in order to further their
11   criminal activities. This is particularly true in cases involving distributional quantities of hard
12 narcotics, such as methamphetamine and cocaine. Typically, couriers smuggling controlled
13 substances across the border are in telephonic contact with co-conspirators immediately prior
14 to and following the crossing of the load vehicle, at which time they receive instructions on
15 how to cross and where and when to deliver the controlled substance. Narcotics smugglers
16 and their organizations use cellular and digital telephones, in part, because these individuals
17 believe law enforcement is unable to track the originating and destination phone numbers of
18 calls placed to and from cellular and digital telephones.
19          13.    Subscriber Identity Module (SIM) Cards also known as subscriber identity
20 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
21   includes user identity, location and phone number, network authorization data, personal
22 security keys, contact lists and stored text messages. Much of the evidence generated by a
23 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
24 been utilized in connection with that telephone.
25 II
26 II
27
28

                                                    5
        Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.9 Page 9 of 13




 1                       FACTS SUPPORTING PROBABLE CAUSE
 2         14.   On August 1, 2019, at approximately 2:10 a.m., RAMIREZ, a United States
 3 Citizen, applied for admission to the United States at the Calexico, California West Port of
 4 Entry. RAMIREZ was the driver and sole occupant of a 2001 Nissan Sentra bearing
 5 California license plate 7LEM580 (the "Vehicle").
 6         15.   As the Vehicle was inspected in the primary inspection area, a Customs and
 7 Border Protection Officer ("CBPO") inspected the trunk of the Vehicle. The CBPO noticed
 8 a large speaker on top of the Vehicle's spare tire. When the CBPO moved the speaker, he
 9 noticed the spare tire was not hooked to any cables and the spare tire felt hard when tapped.
10 The CBPO referred the Vehicle to secondary inspection.
11         16.   In the secondary inspection area, a Z-portal X-ray revealed anomalies in the
12 spare tire which was located inside the trunk of the Vehicle. In addition, a Human Narcotics
13 Detection Dog alerted to the spare tire of the Vehicle. When RAMIREZ was questioned
14 by officers as to the ownership of the Vehicle, RAMIREZ claimed the Vehicle was his.
15 Upon further inspection, 32 packages were discovered in the spare tire of the Vehicle;
16 weighing approximately 9 .26 kilograms. The contents of the packages tested positive for
17 properties of methamphetarnine, and RAMIREZ was placed under arrest.
18         17.   Upon conducting a pat down of RAMIREZ, the Target Device was located
19 in RAMIREZ's pant pocket. Officers seized the Target Device incident to RAMIREZ's
20 arrest. RAMIREZ referred to the Target Device as his own during his post-arrest
21 processing and advised the access to open the Target Device to unlock it is his thumb print.
22         18.   On August 2, 2019, a complaint was filed charging RAMIREZ with
23 Importation of Methamphetarnine in violation of Title 21, United States Code, Sections
24 952 and 960, in the Southern District of California in case number 19MJ10187.
25         19.   A copy of the California Department of Motor Vehicles registration located
26 in the Vehicle after RAMIREZ's arrest indicated the Vehicle is registered to Manuela
2,7 Estrada at 848 Stacey A venue, El Centro, California. During RAMIREZ' s post-arrest
28 processing, he listed Manuela Estrada ("Estrada") as ~is mother, and RAMIREZ claimed

                                                6
       Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.10 Page 10 of 13




 1 848 Stacey Avenue, El Centro, California as his place of residence. As part of my
 2 investigation, I reviewed RAMIREZ's and the Vehicle's crossing histories, which show
 3 RAMIREZ entered the United States from Mexico in the Vehicle 32 times in the previous
 4 18 months and first crossed the Vehicle into the United States on January 31, 2017.
 5         20.   As part of my investigation, on August 6, 2019 I spoke with RAMIREZ's
 6 mother, Estrada. Estrada stated that RAMIREZ stayed at her home on occasion but spent
 7 most of his time residing in Mexico with his girlfriend and their two children. Estrada
 8 further stated that neither RAMIREZ nor his girlfriend were currently employed, and that
 9 RAMIREZ was currently in the process of obtaining disability benefits. Estrada stated that
10 RAMIREZ needed money and was desperate for money. Estrada confirmed that she owned
11 the Vehicle used by RAMIREZ and that RAMIREZ had asked to borrow it approximately
12 five days prior to his arrest.
13         21.   As part of my investigation, I reviewed RAMIREZ's criminal history.
14 RAMIREZ was previously convicted of violating 21 U.S.C. §§ 952, 960, Importation of
15 Marijuana, in the Southern District of California in case number 07-cr-01442-JAH and was
16 sentenced to 14 months' custody and 3 years' supervised release.
17         22.   Based upon my experience and investigation in this case, I believe that
18 RAMIREZ, as well as other persons, were involved in an ongoing conspiracy to import
19 methamphetamine or some other federally controlled substance into the United States. Based
20 on my experience investigating narcotics smugglers, I also believe that RAMIREZ may have
21 used the Target Device to coordinate with co-conspirators regarding the importation of
22 methamphetamine or some other federally controlled substance into the United States.
23         23.   Accordingly, based upon my experience and training, consultation with other
24 law enforcement officers experienced in narcotics trafficking investigations, and all the
25 facts and opinions set forth in this affidavit, I believe that information relevant to the
26 narcotics trafficking activities of RAMIREZ, such as telephone numbers, made and
27 received calls, contact names, electronic ll)ail (e-mail) addresses, appointment dates,
28 messages, pictures, audio files, videos, and other digital information are stored in the

                                              7
      Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.11 Page 11 of 13



 1 memory of the Target Device.
 2         24.   Drug trafficking conspiracies require intricate planning and coordination. This
 3 often occurs days, weeks, or even months prior to the actual importation of the drugs into
 4 the United States. Co-conspirators communicate with one another in efforts to ensure
 5 success in transporting their valuable cargo to its destination within the United States.
 6 Given this, I request permission to search the Target Device for items listed in Attachment
 7 B beginning on May 1, 2019, up to and including August 1, 2019. Based on my training
 8 and experience, RAMIREZ likely would have been in communication with co-conspirators
 9 to plan and coordinate his smuggle attempt in the three months leading up to his arrest.
10                                     METHODOLOGY
11        25.    It is not possible to determine, merely by knowing the cellular/mobile
12 telephone's make, model and serial number, the nature and types of services to which the
13 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
14 today can be simple cellular telephones and text message devices, can include cameras, can
15 serve as personal digital assistants and have functions such as calendars and full address
16 books and can be mini-computers allowing for electronic mail services, web services and
17 rudimentary word processing. An increasing number of cellular/mobile service providers
18 now allow for their subscribers to access their device over the internet and remotely destroy
19 all of the data contained on the device. For that reason, the device may only be powered in
20 a secure environment or, if possible, started in "airplane mode" which disables access to
21 the network. Unlike typical computers, many cellular/mobile telephones do not have hard
22 drives or hard drive equivalents and store information in volatile memory within the device
23 or in memory cards inserted into the device. Current technology provides some solutions
24 for acquiring some of the data stored in some cellular/mobile telephone models using
25 forensic hardware and software. Even if some of the stored information on the device may
26 be acquired forensically, not all of the data subject to seizure may be so acquired. For
27 devices that are not subject to forensic data acquisition or that have potentially relevant
28 data stored that is not subject to such acquisition, the examiner must inspect the device

                                                8
        Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.12 Page 12 of 13




 1 manually and record the process and the results using digital photography. This process is
 2 time and labor intensive and may take weeks or longer.
 3         26.   Following the issuance of this warrant, I will collect the subject
 4 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
 5 contained within the telephone and memory card will employ search protocols directed
 6 exclusively to the identification and extraction of data within the scope of this warrant.
 7         27.   Based on the foregoing, identifying and extracting data subject to seizure
 8 pursuant to this warrant may require a range of data analysis techniques, including manual
 9 review, and, consequently, may take weeks or months. The personnel conducting the
10 identification and extraction of data will complete the analysis within ninety (90) days,
11 absent further application to this court.
12                                       CONCLUSION
13         28.   Based on all of the facts and circumstances described above, there is probable
14 cause to conclude that RAMIREZ used the Target Device to facilitate violations of Title
15 21, United States Code, Sections 952 and 960.
16         29.   Because the Target Device was promptly seized during the investigation of
17 RAMIREZ trafficking activities and have been securely stored, there is probable cause to
18 believe that evidence of illegal activities committed by RAMIREZ continues to exist on
19 the Target Device.
20 II
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II

                                                9
       Case 2:19-mj-10362-RBM Document 1 Filed 08/14/19 PageID.13 Page 13 of 13




 1         30.   WHEREFORE, I request that the court issue a warrant authorizing law
 2 enforcement agents and/or other federal and state law enforcement officers to search the
 3 item described in Attachment A and the seizure of items listed in Attachment B, using the
 4 methodology described above.
 5
 6 I swear the foregoing is true and correct to the best of my knowledge and belief.
 7
 8
                                          Matthew Franklin
 9
                                          HSI Special Agent
10
11
     Subscribed and sworn to before me this   /-1-'!f:. day of August, 2019.
12
13



:: ~~~
16 United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28

                                               10
